TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00195-CV




        Austin Forest Creek Apts, LC and Brook Apts, LC, as the Property Owners
                          and The Property Owners, Appellants

                                                   v.

                           Travis Central Appraisal District, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
       NO. GN002524, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




                             MEMORANDUM OPINION


                Appellants filed their notice of appeal on April 4, 2005. On July 14, this Court

notified appellants that the clerk’s record was overdue and that if appellants did not file a status

report by July 25 the appeal would be dismissed. On July 28, appellants notified this Court that the

parties had been unable to agree on a settlement and that appellants would determine whether to

continue the appeal and either make arrangements for the record or file a motion to dismiss. On

August 12, appellants notified this Court that they would be filing a motion to dismiss, however,

since that date, this Court has not received any further communications from appellants, nor have

appellants filed a status report or the clerk’s record.
              We therefore dismiss the appeal for want of prosecution on our own motion. Tex.

R. App. P. 42.3(b).




                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: October 28, 2005




                                              2